—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about July 3, 1996, which, insofar as appealed from, terminated respondent’s parental rights to the subject child upon a finding of abandonment, and transferred guardianship and custody of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment was properly made upon clear and convincing evidence that respondent failed to contact the child or agency during the six-month period immediately preceding the filing of the petition, and in the absence of evidence that he was unable to make such contact or was discouraged from doing so by the agency (Social Services Law § 384-b [5] [a]). Respondent’s incarceration prior to the child’s birth and at all times thereafter does not excuse such failure to make contact (see, Matter of Anthony M., 195 AD2d 315, 316). Respondent’s testimony that he was unaware of the neglect proceeding and did not know of the child’s whereabouts until after the abandonment period was properly rejected as incredible in view of, among other things, the testimony of respondent’s sister, on whom he relied for information about and as a means of vicarious contact with the child, that the agency had told her of the foster placement shortly before the abandonment period. There is no merit to respondent’s argument that the agency, having been advised by his sister during the abandonment period, if not before, of his whereabouts in prison, was obligated to contact him and initiate efforts to encourage his parental relationship with the child (Social Services Law § 384-b [5] [b]; see, supra, at 317; Matter of Julius P., 63 NY2d 477, 481; Matter of Oneka O., 249 AD2d 233; Matter of Noelani Marie O., 215 AD2d 327). Concur—Ellerin, J. P., Wallach, Tom and Andrias, JJ.